EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Khouane Ditthavong on 09/17/2021.
The application has been amended as follows: 
This listing of claims will replace all prior versions, and listings, of claims in the application:

(Currently Amended)  A computer-implemented method for determining a navigation route comprising:
generating one or more candidate navigation routes for a vehicle upon identifying a destination of the vehicle;
querying a geographic database for one or more physical dividers for a respective set of road links comprising each of the one or more candidate navigation routes;
on detecting at least one vulnerable road user on at least one road link of the set of road links, setting a vulnerable road user attribute to below a threshold value based on a presence of the one or more physical dividers on the at least one road link, wherein the vulnerable road user attribute indicates a probability of a collision with the at least one vulnerable road user;
vulnerable road user attribute, wherein the navigation route is selected to minimize the vulnerable road user attribute among the one or more candidate navigation routes; 
using the selected navigation route 
 
(Canceled)  
(Currently Amended)  The method of claim 1, [[2,]] wherein the vulnerable road user attribute includes a vulnerable user density, an average vulnerable road user count, a vulnerable road user classification, or a combination thereof.
 
(Currently Amended)  The method of claim 1, [[2,]] further comprising:
initiating the selecting of the navigation route to minimize the vulnerable road user attribute based on determining that one or more sensors capable of detecting [[a]] the at least one vulnerable road user is not operating or not equipped on the vehicle.
 
(Currently Amended) The method of claim 1, [[2,]] further comprising:
initiating the selecting of the navigation route to minimize the vulnerable road user attribute based on detecting an occurrence a road event, a road condition, or a combination thereof.
 
(Original) The method of claim 5, wherein the road event, the road condition, or a combination is associated with an increase in a vulnerable road user accident rate above a threshold value.
 
(Original) The method of claim 6, wherein the road condition includes a slippery road surface, a reduced visibility, or a combination thereof.
 
(Canceled)
 
(Currently Amended)  An apparatus for determining a navigation route comprising:
at least one processor; and
at least one memory including computer program code for one or more programs, the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus to perform at least the following:
generate one or more candidate navigation routes for a vehicle upon identifying a destination of the vehicle;
query a geographic database for one or more physical dividers for a respective set of road links comprising each of the one or more candidate navigation routes;
on detecting at least one vulnerable road user on at least one road link of the set of road links, set a vulnerable road user attribute to below a threshold value based on a presence of the one or more physical dividers on the at least one road link, wherein the vulnerable road user attribute indicates a probability of a collision with the at least one vulnerable road user;
select the navigation route from among the one or more candidate navigation routes based on the vulnerable road user attribute, wherein the navigation route is selected to minimize the vulnerable road user attribute among the one or more candidate navigation routes; 
use the selected navigation route 
 
  (Cancelled)  
 
  (Currently Amended)  The apparatus of claim 9, [[10,]] wherein the vulnerable road user attribute includes a vulnerable road user density, an average vulnerable road user count, a vulnerable road user classification, or a combination thereof.
 
  (Currently Amended)  The apparatus of claim 9, [[10,]] wherein the apparatus is further caused to:
initiate the selecting of the navigation route to minimize the vulnerable road user attribute based on determining that one or more sensors capable of detecting [[a]] the at least one vulnerable road user is not operating or not equipped on the vehicle.
 
 (Currently Amended)  The apparatus of claim 9, [[10,]] wherein the apparatus is further caused to:

 
  (Original)  The apparatus of claim 13, wherein the road event, the road condition, or a combination is associated with increase in a vulnerable road user accident rate above a threshold value.
 
  (Original)  The apparatus of claim 14, wherein the road condition includes a slippery road surface, a reduced visibility, or a combination thereof.
 
  (Cancelled)  
 
  (Currently Amended)  A non-transitory computer-readable storage medium for determining a navigation route, carrying one or more sequences of one or more instructions which, when executed by one or more processors, cause an apparatus to perform:
generating one or more candidate navigation routes for a vehicle upon identifying a destination of the vehicle; 
querying a geographic database for one or more physical dividers for a respective set of road links comprising each of the one or more candidate navigation routes;  
on detecting at least one vulnerable road user on at least one road link of the set of road links, setting a vulnerable road user attribute to below a threshold value based on a presence of the one or more physical dividers on the at least one road link, wherein the vulnerable road user attribute indicates a probability of a collision with the at least one vulnerable road user;
selecting the navigation route from among the one or more candidate navigation routes based on the vulnerable road user attribute, wherein the navigation route is selected to minimize the vulnerable road user attribute among the one or more candidate navigation routes; 
using the selected navigation route 
 
  (Cancelled)  
 
  (Currently Amended)  The non-transitory computer-readable storage medium of claim 17, [[18,]] wherein the apparatus is caused to further perform: 
initiating the selecting of the navigation route to minimize the vulnerable road user attribute based on determining that one or more sensors capable of detecting [[a]] the at least one vulnerable road user is not operating or not equipped on the vehicle.
 
  (Currently Amended)  The non-transitory computer-readable storage medium of claim 17, [[18,]] wherein the apparatus is caused to further perform: 
initiating the selecting of the navigation route to minimize the vulnerable road user attribute based on detecting an occurrence a road event, a road condition, or a combination thereof.

  (Previously Presented)  The apparatus of claim 9, wherein vulnerable road user data is generated upon determination of the one or more physical dividers for the respective set of road links comprising each of the one or more candidate navigation routes.
 
 (Previously Presented)  The non-transitory computer-readable storage medium of claim 17, wherein vulnerable road user data is generated upon determination of the one or more physical dividers for the respective set of road links comprising each of the one or more candidate navigation routes.

 (Currently Amended)  The method of claim 1, 
wherein the querying of [[a]] the geographic database for the one or more physical dividers for [[a]] the respective set of road links comprising each of the one or more candidate navigation routes comprises identifying the one or more candidate navigation routes containing [[a]] at least one of the one or more physical dividers, 
wherein the selecting of the navigation route from the one or more candidate navigation routes based on the querying comprises selecting the navigation route based on [[the]] a presence or an absence of the at least one of the one or more physical dividers. 

 (Currently Amended)  The method of claim 1, [[2,]] wherein the setting of the vulnerable road user attribute comprises setting low the vulnerable road user attribute for each of the road links [[link]] containing [[a]] at least one of the one or more physical dividers. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHID BENDIDI whose telephone number is (571)272-4896.  The examiner can normally be reached on W-F 8-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RACHID BENDIDI/           Primary Examiner, Art Unit 3667